NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2328-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CLARENCE N. SCONIERS,
a/k/a SMOKIE SCONIER, and
CLARNECE SCONIERS,

     Defendant-Appellant.
__________________________

                   Argued October 4, 2021 – Decided November 1, 2021

                   Before Judges Messano and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment No. 19-01-
                   0105.

                   Margaret McLane, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Margaret McLane, of
                   counsel and on the briefs).

                   Nicole Handy, Assistant Prosecutor, argued the cause
                   for respondent (Scott A. Coffina, Burlington County
            Prosecutor, attorney; Nicole Handy, of counsel and on
            the brief).

PER CURIAM

      Defendant Clarence N. Sconiers appeals from his November 13, 2019

conviction and January 17, 2020 sentence. We affirm.

      In January 2019, a Burlington County Grand Jury indicted defendant,

charging him with third-degree theft by deception, N.J.S.A. 2C:20-4 (count

one); third-degree receiving stolen property, N.J.S.A. 2C:20-7(a) (count two);

and third-degree forgery of motor vehicle title, N.J.S.A. 2C:21-4.8(b)(3) (count

three). A jury convicted him on all counts. The trial judge sentenced defendant

to a five-year prison term, subject to a two-and-a-half-year period of parole

ineligibility on count one, and a concurrent seven-year term, subject to a three-

year period of parole ineligibility on count two, based on defendant's eligibility

for an extended term as a persistent offender under N.J.S.A. 2C:44-3(a). The

judge merged count three with count one and ordered defendant to pay the

applicable fines and penalties, as well as $15,000 in restitution to his victim,

Danny Sanchez.




                                                                            A-2328-19
                                        2
      In March 2018, Danny was interested in purchasing an SUV with low

mileage, so he enlisted the help of his brother, Christian.1 Christian, a car

mechanic, searched on Craigslist and found a post showing a 2013 Acura MDX

was for sale at a price of $16,500. The car was located near Mount Holly.

      Danny contacted the seller, who waited approximately two weeks to

respond. When the seller answered, he gave Danny his phone number and told

him his name was "Travis Allen Hunter." Hunter texted Danny the Acura

MDX's identification number (VIN) so Danny could conduct additional research

on the vehicle. After Danny searched the VIN on Carfax.com and found the

mileage listed on the website matched what was set forth on Craigslist, he

decided to buy the car.

      Two precipitating events eventually led the police to conclude defendant

posed as "Hunter" to sell the Acura posted on Craigslist. First, at approximately

2:30 a.m. on April 19, 2018, the Burlington City Police Department stopped a

black minivan and issued two motor vehicle summonses to the driver.

Defendant was the driver of the minivan, and he told the police he lived in




1
  Because the victim and his brother share the same surname, we refer to them
by their first names for the convenience of the reader. We mean no disrespect.
                                                                           A-2328-19
                                       3
Newark. The stop occurred roughly fifteen minutes from Willingboro and about

twenty-five minutes from Mount Laurel.

     Second, on the evening of April 20, 2018, a woman drove her 2013 Acura

MDX to her condominium in Mount Laurel.           After parking her car in its

designated space, she locked it and took her car keys with her.        The next

morning, she noticed her car was missing. She promptly contacted the Mount

Laurel Police Department, and the responding officers confirmed her car was

not repossessed or towed by the condominium association. They also noted

what appeared to be markings from a tow truck where the Acura had been

parked.

     On April 21, 2018, the Sanchez brothers, their father, and a friend traveled

from New York to Willingboro to meet with Hunter to buy the Acura. The group

spotted the car after arriving at an apartment complex chosen by Hunter. Once

they confirmed the car's VIN number matched the VIN number listed on the

Carfax report, Danny called Hunter.

     Shortly thereafter, a gray sedan pulled up to the group and a man

approached Danny. Christian asked the man if he was Hunter and the man said

"yes." Christian described Hunter as a "very light-skinned African-American




                                                                           A-2328-19
                                       4
male," stocky, about 5'8" to 5'11," with a "round head" and facial hair, who wore

gold-rimmed aviator sunglasses.

      Christian test drove the Acura while Hunter sat in the front passenger seat.

Danny and Christian later recalled Hunter was sweating during the ride, and

when asked if he was okay, Hunter stated he wasn't feeling well.

      Following the test drive, Christian offered to buy the Acura for a

discounted price of $15,000, payable in cash. Hunter immediately accepted the

offer and took the money. He also gave Danny two sets of keys, but left the

license plates on the Acura, telling the Sanchez brothers to mail the plates back

to him once they returned home. Hunter also turned over title to the vehicle.

The title listed the seller's name as "Travis A. Hunter," and reflected that Hunter

lived in Willingboro.2     The entire transaction lasted approximately thirty

minutes.

      After returning home, Christian was unable to contact Hunter by phone or

text to discuss mailing the old license plates for the Acura back to Hunter.

Christian became suspicious and the next day, he looked up the vehicle's VIN

number on the website of the National Insurance Crime Bureau. The website


2
  At trial, a representative from the State's Motor Vehicle Commission testified
there were numerous errors reflected in the car title (e.g., the title issue date)
which led her to conclude the document was counterfeit.
                                                                             A-2328-19
                                        5
suggested the Acura might be stolen. Christian called the Crime Bureau to

obtain additional information, and on April 23, 2018, he was informed the car

was reported stolen two days earlier. Christian again tried unsuccessfully to

reach Hunter and then called the Willingboro and Mount Laurel Police

Departments to advise them about the stolen vehicle. Christian later turned over

the Acura to the police so it could be returned to its rightful owner.

      Detective Sean Bristow of the Mount Laurel Police Department became

the lead investigator on the case. He obtained surveillance footage from the

apartment complex where the Sanchez brothers said they met Hunter to buy the

Acura. The footage showed that at approximately 7:00 a.m. on April 21, 2018,

someone drove an Acura MDX into the complex, and it was followed by the

same minivan that defendant was driving when he was stopped by the police two

days earlier. The video showed the minivan driver exiting his car and directing

the person in the Acura to back into a certain parking spot. At approximately

7:27 a.m., the minivan left the complex, but the Acura remained in its spot. The

footage also showed the illegal sale of the Acura to the Sanchez brothers on

April 21.

      When Detective Bristow obtained defendant's cellphone records, they

reflected defendant lived in Newark. The records also revealed that from March


                                                                          A-2328-19
                                        6
26 to April 18, 2018, defendant's phone was in or around Newark, but between

April 18 and 19, his phone was in the area of Westampton Township in

Burlington County. Further, the records reflected that although defendant's

phone was in the Newark area on April 20, it was back near Westampton

Township on April 21, the day the Acura was stolen. The records also showed

several calls were made between 3:09 and 3:15 p.m. on April 21, and that

defendant's cell phone connected to a cell tower located approximately 1.25

miles away from where the Sanchez brothers purchased the stolen Acura. The

phone call at 3:15 p.m. lasted for approximately twenty-five minutes.

      At trial, Detective Bristow testified that when the 3:15 p.m. call occurred,

the surveillance footage showed defendant was "milling around the corner by

the building" and that when he interacted with the Sanchez brothers, the call

continued.   Detective Bristow also testified he was unable to locate any

individual by the name of "Travis Allen Hunter" in the State of New Jersey or

surrounding areas.

      Prior to trial, Christian participated in three photo arrays to assist in the

investigation. The first two arrays were administered by the Willingboro Police

Department on April 26, 2018.       During the first array, the police showed

Christian six photographs. He stated none of the photos looked like the man


                                                                             A-2328-19
                                        7
who sold Danny the Acura. During the second array, Christian identified a photo

of a man he believed to be the culprit. Christian stated he was eighty-percent

confident in his identification. The photo identified by Christian was not of

defendant. In fact, neither of the first two arrays included a photo of defendant.

      In May 2018, the Mount Laurel Police Department administered a third

array, which included six photos. Christian selected defendant's photo and told

the police he was eighty-five percent certain the person in the chosen photo was

the person who sold the Acura to his brother. Danny did not participate in any

pre-trial photo arrays.

      At trial, Christian made an in-court identification of defendant, stating he

was "a thousand percent" certain defendant was the same man who sold Danny

the Acura. Danny also identified defendant at trial as the person who sold him

the Acura, testifying he was "[l]ike a hundred percent sure" defendant was

"Hunter."

      Defendant called his girlfriend's father to testify at trial. This witness

testified that his daughter, as well as defendant and the couple's child, were at

his Willingboro home on April 21, 2018 for a family gathering. He also testified

defendant remained at the gathering from about 11:30 a.m. to 3:00 or 3:30 p.m.




                                                                            A-2328-19
                                        8
and that defendant subsequently asked him to write a letter confirming

defendant's presence in his home that day.

      When the trial concluded, the jury found defendant guilty on all charges,

triggering the instant appeal. Defendant now raises the following arguments for

our consideration:

                              POINT I

            THE IMPROPER ADMISSION OF THE LEAD
            DETECTIVE'S LAY OPINION IDENTIFYING THE
            DEFENDANT FROM THE SURVEILLANCE
            VIDEOS WAS PLAIN ERROR, REQUIRING
            REVERSAL OF DEFENDANT'S CONVICTIONS.
            (Not Raised Below).

                              POINT II

            THE COURT ERRED IN PERMITTING THE
            VICTIMS      TO       MAKE      IN-COURT
            IDENTIFICATIONS OF DEFENDANT BECAUSE
            THEY WERE HIGHLY SUGGESTIVE AND
            UNRELIABLE. (Not Raised Below).

                              POINT III

            EVEN IF EITHER OF THE COMPLAINED-OF
            ERRORS WOULD BE INSUFFICIENT TO
            WARRANT REVERSAL, THE CUMULATIVE
            EFFECT OF THOSE ERRORS WAS TO DENY
            DEFENDANT DUE PROCESS AND A FAIR TRIAL.
            (Not Raised Below).




                                                                         A-2328-19
                                      9
                                POINT IV

            THE SENTENCE, WITH ITS DISCRETIONARY
            EXTENDED TERM AND DISCRETIONARY
            PAROLE DISQUALIFIER, IS EXCESSIVE.

We are not persuaded.

      Because defendant did not argue his initial three points before the trial

court, we review these contentions for plain error. R. 2:10-2. Thus, we may

disregard these purported errors unless they are "of such a nature as to have been

clearly capable of producing an unjust result[.]" Ibid. "The possibility of an

unjust result must be 'sufficient to raise a reasonable doubt as to whether the

error led the jury to a result it otherwise might not have reached.'" State v. Ross,

229 N.J. 389, 407 (2017) (quoting State v. Williams, 168 N.J. 323, 336 (2001)).

      Regarding Point I, we note that opinion testimony of a lay witness is

governed by N.J.R.E. 701, which states, "[i]f a witness is not testifying as an

expert, the witness'[s] testimony in the form of opinions or inferences may be

admitted if it: (a) is rationally based on the witness'[s] perception; and (b) will

assist in understanding the witness'[s] testimony or determining a fact in issue."

"The first prong of N.J.R.E. 701 requires the witness's opinion testimony to be

based on the witness's 'perception,' which rests on the acquisition of knowledge

through use of one's sense of touch, taste, sight, smell or hearing." State v.


                                                                              A-2328-19
                                        10
Singh, 245 N.J. 1, 14 (2021) (quoting State v. McLean, 205 N.J. 438, 457

(2011)).   Therefore, the witness's knowledge may not be acquired through

"hearsay statements of others." State v. Sanchez, 247 N.J. 450, 469 (2021)

(citing N.J.R.E. 701).     Under the Rule's second prong, the lay witness's

testimony must "assist the trier of fact either by helping to explain the witness's

testimony or by shedding light on the determination of a disputed factual issue."

Singh, 245 N.J. at 15 (quoting McLean, 205 N.J. at 458).

      It is well established that a police officer may provide testimony

describing "what the officer did and saw," because "[t]estimony of that type

includes no opinion, lay or expert, and does not convey information about what

the officer 'believed,' 'thought' or 'suspected,' but instead is an ordinary fact-

based recitation by a witness with first-hand knowledge."           Ibid. (quoting

McLean, 205 N.J. at 460).         Here, defendant argues Detective Bristow's

testimony violated N.J.R.E. 701 because the detective was not an eyewitness to

the transaction depicted in the surveillance footage. Defendant also contends

that because the detective lacked personal knowledge, his opinion about the

footage did not assist the jury, and jurors were capable of evaluating the video

on their own. Defendant further argues Detective Bristow's testimony was

harmful because the identification of the person on the footage was a critical


                                                                             A-2328-19
                                       11
issue for the jury, yet the detective repeatedly referred to the person depicted in

the video as "the defendant" rather than "the suspect."

      In Singh, the Court held that although N.J.R.E. 701 was violated when the

detective in that case identified the individual in a surveillance video as "the

defendant" versus "the suspect," the violation was not plain error. Id. at 18. The

Court noted the detective referred to "the defendant" only twice while narrating

the footage and, otherwise, referred to defendant as "the suspect," "a male," "a

person," or "the individual." Ibid. The Court found this error to be "harmless

given the fleeting nature of the comment and . . . that the detective referenced

defendant as 'the suspect' for the majority of his testimony."          Id. at 17.

Moreover, the Court concluded the evidence against defendant "was significant

enough" so that the detective's "passing references to defendant as 'the

defendant' [did] not amount to plain error." 3 Id. at 18.

      This case is distinguishable from Singh. Here, Detective Bristow referred

to defendant as "the defendant" eleven times during his narration of the

surveillance video. Detective Bristow even went so far as to state defendant


3
    The Court instructed however, that in future criminal cases, "a reference to
'defendant,' which can be interpreted to imply a defendant's guilt − even when
. . . used fleetingly and appear[ed] to have resulted from a slip of the tongue −
should be avoided in favor of neutral, purely descriptive terminology such as
'the suspect' or 'a person.'" Singh, 245 N.J. at 18.
                                                                             A-2328-19
                                       12
committed the crime reflected in the footage, testifying "[a]nd here[,] you'll see

the defendant providing the Sanchezes the bag containing the license plate and

the Acura records." Although the State concedes this portion of the detective's

testimony was improper, it argues that based on its overwhelming proofs against

defendant, the detective's error was not so prejudicial that it caused the jury to

reach an unjust result. We agree.

      The record reflects the jury did not hear Detective Bristow's testimony

until after Danny and Christian testified. While on the witness stand, each

brother identified defendant as the person seen on the video. Moreover, unlike

the victim in Singh, here, the Sanchez brothers spent approximately twenty to

thirty minutes with defendant in broad daylight during the incident, thereby

enhancing the reliability of their identifications. See id. at 5-6. We also note

Detective Bristow provided testimony the Sanchez brothers could not. For

example, he testified about how he acquired the surveillance footage, and he

provided detailed information regarding defendant's cellphone. Additionally,

defense counsel had the opportunity to vigorously cross-examine Detective

Bristow regarding his description of the man pictured in the footage, as

evidenced by the following colloquy:

            Q: You wouldn't have known who he is, right?


                                                                            A-2328-19
                                       13
            A: [T]hose [motor vehicle summonses] are the way I
            identified Mr. Sconiers as a possible suspect. And then
            the other evidence I gathered also led me to Mr.
            Sconiers being the subject that conducted the sale of the
            Acura.

            Q: Who you believe is the subject, right?

            A: At this point my evidence has determined it is Mr.
            Sconiers.

            Q: You weren't there when it happened, were you?

            A: I was not.

            Q: You were not a witness to that sale, were you?

            A: I was not.

            Q: You [were] not a participant to that sale, were you?

            A: No, I was not.

            Q: You did not talk to the person who presented that
            vehicle for sale, did you?

            A: No.

      The record also reflects that during the detective's cross-examination, the

judge interjected and stated, "[w]ell, . . . I imagine that would have been a

question for Mr. Sanchez as opposed to the detective who's not trying to identify

anybody." (Emphasis added). Given this comment by the judge, his charge to

the jury about identification testimony, and mindful that:        the detective's


                                                                           A-2328-19
                                      14
testimony followed the strong positive identifications made by the Sanchez

brothers; defendant's minivan matched the one seen in the surveillance footage;

and cellphone records reflected defendant made several calls that connected him

to a cell tower near where the illegal transaction occurred, we cannot conclude

it was plain error to admit the detective's challenged testimony.

      Regarding Point II, defendant argues the judge erred in permitting the

Sanchez brothers to make in-court identifications because the identifications

were highly suggestive and unreliable. He also argues the standards articulated

in State v. Henderson, 208 N.J. 208 (2011), which are used for evaluating out-

of-court identifications, should apply to in-court identifications. 4 Further, he

asserts "in-court identifications that take place without a prior out-of-court

identification, or with an equivocal out-of-court identification, should be



4
   In Henderson, the Supreme Court revised the framework to be used when
evaluating the admissibly of out-of-court identifications and implemented a
four-pronged test. 208 N.J. at 288-90. The Court instructed that "a defendant
has the initial burden of showing some evidence of suggestiveness that could
lead to a mistaken identification." Id. at 288. Second, if a defendant meets his
or her burden, "[t]he State must then offer proof to show that the proffered
eyewitness identification is reliable[,] accounting for system and estimator
variables." Id. at 289. Third, a defendant must "prove a very substantial
likelihood of irreparable misidentification." Ibid. Lastly, "if . . . a court finds
from the totality of the circumstances that [a] defendant has demonstrated a very
substantial likelihood of irreparable misidentification, the court should suppress
the identification evidence." Ibid.
                                                                             A-2328-19
                                       15
excluded as unduly prejudicial."        We find these arguments unavailing.

Moreover, we perceive no basis to extend the principles outlined in Henderson

to in-court identifications, and concluded as much in State v. Guerino, 464 N.J.

Super. 589, 606-07 (App. Div. 2020).

      "Reliability is the linchpin in determining the admissibility of

identification testimony." State v. Micelli, 215 N.J. 284, 292 (2013) (quoting

Manson v. Brathwaite, 432 U.S. 98, 114 (1977)). The Supreme Court adopted

the following factors for a judge to consider when assessing the reliability of an

identification:

             the opportunity of the witness to view the criminal at
             the time of the crime, the witness'[s] degree of
             attention, the accuracy of [the witness's] prior
             description of the criminal, the level of certainty
             demonstrated at the confrontation, and the time
             between the crime and the confrontation.

             [Ibid. (quoting State v. Herrera, 187 N.J. 493, 503
             (2006)).]

      As we noted in Guerino, "the threshold for suppression of [an] in-court

identification is high." 464 N.J. Super. at 622 (citing Henderson, 208 N.J. at

303). In most instances, "identification evidence will likely be presented to the

jury" and "[i]t will remain the jury's task to determine how reliable that evidence

is, with the benefit of cross-examination and appropriate jury instructions."


                                                                             A-2328-19
                                       16
State v. Chen, 208 N.J. 307, 328 (2011) (citation omitted); see also State v. Lazo,

209 N.J. 9, 24 (2012) ("In an identification case, it is for the jury to decide

whether an eyewitness credibly identified the defendant. Guided by appropriate

instructions from the trial judge, juries determine how much weight to give an

eyewitness'[s] account." (citing State v. Farrow, 61 N.J. 434, 451 (1972), cert.

denied, 410 U.S. 937 (1973))). "In rare cases . . . highly suggestive procedures

that so taint the reliability of a witness'[s] identification testimony will bar that

evidence altogether." Ibid.

      In Guerino, we declined to extend the Henderson principles to in-court

identifications, cognizant that a judge's "decision to prohibit an in-

court identification is made on a case-by-case basis." 464 N.J. Super. at 606.

See also State v. Madison, 109 N.J. 223, 242 (1988) (holding an in-court

identification is not admissible if a "photographic identification procedure was

so impermissibly suggestive as to give rise to a very substantial likelihood of

irreparable misidentification" (quoting Simmons v. United States, 390 U.S. 377,

384 (1968) (emphasis omitted))).

      Here, defendant did not object at trial to a single photo array from

Christian's out-of-court identifications.    Also, he did not request a pretrial

evidentiary hearing, as permitted in Henderson, nor did he present any evidence


                                                                               A-2328-19
                                        17
that the photo arrays presented to Christian were impermissibly suggestive.

Moreover, following Christian's direct testimony, defense counsel thoroughly

cross-examined him about the three photo arrays, noting Christian's mistaken

identification in the second photo array; counsel also questioned Christian about

his in-court identification. Given these facts, and because defendant does not

demonstrate how Christian's in-court identification was tainted by any

suggestiveness outside the courtroom, defendant has not established the judge

erred in allowing Christian to identify defendant at trial.

      Turning to Danny's in-court identification, we are persuaded the analyses

set forth in Henderson and Madison are inapplicable because Danny did not

make any out-of-court identifications. Therefore, N.J.R.E. 403 governs our

analysis. That Rule states "relevant evidence may be excluded if its probative

value is substantially outweighed by the risk of:         (a) [u]ndue prejudice,

confusion of issues, or misleading the jury; or (b) [u]ndue delay, waste of time,

or needless presentation of cumulative evidence." N.J.R.E. 403.

      Here, Danny made an in-court identification of defendant with "one-

hundred percent" certainty, after which defendant's attorney cross-examined him

about the identification. Danny testified that he did not discuss defendant's

identity with Christian or his father, and that he did not view the surveillance


                                                                           A-2328-19
                                       18
video prior to trial. As we have noted, Danny spent a significant amount of time

with defendant during daylight hours when he and defendant first met in person

to discuss the sale of the Acura. Thus, we cannot conclude the probative value

of Danny's in-court identification was outweighed by any prejudice to

defendant.

      The judge's jury charge about identification testimony also militates

against concluding the in-court identifications should have been barred. Here,

the judge instructed jurors to assess the reliability of identification testimony by

considering factors like the prior description of the perpetrator, the time elapsed

between the incident and the statement, and cross-racial effects. The judge

further directed jurors to

             consider the observations and perceptions on which the
             identification was based, the witness's ability to make
             those observations and perceive events, and the
             circumstances under which the identification was
             made. Although nothing may appear more convincing
             than a witness's categorical identification of a
             perpetrator, you must critically analyze such testimony.
             Such identifications, even if made in good faith, may
             be mistaken. Therefore, . . . be advised that a witness's
             level of confidence standing alone may not be an
             indication of the reliability of the identification.

Under these circumstances, we cannot conclude the judge erred in admitting the

in-court identifications of the Sanchez brothers.


                                                                              A-2328-19
                                        19
      We need not address Point III at length. In short, defendant contends that

even if the detective's improper testimony or the Sanchez brothers' in-court

identifications do not independently warrant reversal of defendant's convictions,

the prejudice flowing from these alleged cumulative errors denied defendant due

process and a fair trial. Again, we disagree.

      Appellate courts may reverse a defendant's conviction "where any one of

several errors assigned would not in itself be sufficient to warrant a reversal, yet

. . . all of them taken together justify the conclusion that defendant was not

accorded a fair trial." State v. Terrell, 452 N.J. Super. 226, 308 (App. Div. 2016)

(quoting State v. Orecchio, 16 N.J. 125, 134 (1954)). As we were not persuaded

by either of defendant's plain error arguments in Points I and II, we cannot

conclude his conviction resulted from cumulative error.

      Lastly, we address defendant's sentencing arguments under Point IV. He

contends his sentence is excessive so that even if his conviction is upheld, we

should remand this matter for resentencing because the judge: (1) failed to make

the requisite findings before sentencing him to a discretionary period of parole

ineligibility; (2) engaged in impermissible double counting before imposing an

extended term sentence; (3) erred in sentencing him to both an extended term

and a period of parole ineligibility; and (4) failed to consider mitigating factor


                                                                              A-2328-19
                                        20
eleven,   N.J.S.A.   2C:44-1(b)(11),    (excessive   hardship    resulting    from

imprisonment). We are not convinced.

      Our "review of a sentencing court's imposition of a sentence is guided by

an abuse of discretion standard." State v. Jones, 232 N.J. 308, 318 (2018). We

apply a deferential standard when reviewing sentencing determinations. State

v. Fuentes, 217 N.J. 57, 70 (2014). Such review requires us to affirm the

sentence unless: (1) the sentencing guidelines enacted by the Legislature were

violated; (2) there was no competent and credible evidence in the record to

support the imposed sentence; or (3) the application of the facts to the law

constitutes such a clear error of judgment that it "shock[s] the judicial

conscience." Ibid. (quoting State v. Roth, 95 N.J. 334, 364-65 (1984)). We may

remand a matter for resentencing if the trial court failed to provide the required

"qualitative analysis of the relevant sentencing factors on the record." Ibid.

(citing State v. Kruse, 105 N.J. 354, 363 (1987)). But sentencing "[j]udges who

exercise discretion and comply with the principles of sentencing remain free

from the fear of 'second guessing.'" State v. Dalziel, 182 N.J. 494, 501 (2005)

(citing State v. Megargel, 143 N.J. 484, 494 (1996)).

      A sentencing court may impose a parole disqualifier when "clearly

convinced that the aggravating factors substantially outweigh the mitigating


                                                                             A-2328-19
                                       21
factors." N.J.S.A. 2C:43-6(b). The sentencing judge should, but is not required

to, use the "clearly convinced" statutory language when balancing the

aggravating and mitigating factors. See State v. Logan, 262 N.J. Super. 128,

132, 620 (App. Div. 1993). "A clear explanation 'of the balancing of aggravating

and mitigating factors with regard to imposition of sentences and periods of

parole ineligibility is particularly important.'" Fuentes, 217 N.J. at 73 (quoting

State v. Pillot, 115 N.J. 558, 565-66 (1989)).

      Here, the judge found aggravating factors three (risk of reoffense), six,

(criminal history), and nine (deterrence), N.J.S.A. 2C:44-1(a)(3)(6) and (9). He

also found mitigating factor six, N.J.S.A. 2C:44-1(b)(6) (restitution). The judge

explained his findings, noting:

                  This is [defendant's] third indictable conviction.
            And the [c]ourt would, therefore, cite the following
            aggravating factors: Three, I do find that based on the
            re-involvement that [defendant] has had while being on
            some sort of supervision . . . , that this offense occurred
            while he was on parole. So[,] it does give this [c]ourt
            some concern that [he] would commit another offense

                  ....

                  And [aggravating factor] six, . . . one of
            [defendant's prior] offenses in particular, both are
            serious, but . . . the later offense [involving conspiracy
            to commit a robbery,] . . . was particularly serious for



                                                                            A-2328-19
                                       22
             the reasons . . . already indicated[,] citing the
             aggravating factors that the [c]ourt found in that case. 5

                    And, of course, aggravating factor nine, that there
             is a strong need to deter [defendant] and others from
             violating the law and that there are very serious
             repercussions and consequences for doing so.

      The judge added:

             I wish that [defendant's] daughter's birth . . . would have
             provided sufficient deterrence for [defendant] to say,
             you know what, I have a child now, and if I . . . look the
             wrong way, given my past history that I'd get caught
             . . . or convicted of it, there's going to be some serious
             repercussions. And here we are. So[,] I'm certainly
             very sensitive to parents being involved with their
             children and . . . how that affects them and a lot of the
             difficulties and challenges that go along with that. I
             certainly understand that very, very well.

      Regarding mitigating factor six, the judge stated that although he was

unsure how restitution would occur if defendant remained in custody, he was

still giving "some passing attention" to the factor.




5
  Earlier in the sentencing proceeding, the judge noted that when defendant was
sentenced in 2012 for conspiracy to commit a robbery, N.J.S.A. 2C:5-2 and
N.J.S.A. 2C:15-1, the judge who sentenced defendant in 2012 found aggravating
factors one and two, N.J.S.A. 2C:44-1(a)(1) and (2). The judge on the instant
matter remarked, "[y]ou usually don't find those aggravating factors in most
cases . . . . But I point that out because I think it's important to realize that this
particular [conspiracy] offense seemed to involve some serious injury or harm
to the victim."
                                                                               A-2328-19
                                        23
      Six days after the judge sentenced defendant, he went back on the record

and briefly amplified his earlier sentencing decision. Reiterating that he found

"aggravating factors three, six and nine as well as mitigating factor six," he

"accord[ed] significant and substantial weight to" the aggravating factors and

"nominal[]" weight to the lone mitigating factor. He further concluded the

"aggravating factors so substantially and qualitatively outweigh the mitigating

factor as to warrant . . . the period of parole ineligibility associated with the

sentences imposed."6 Because the judge's aggravating and mitigating factor

analysis is supported by competent evidence, and because he found the

aggravating factors substantially outweighed the lone mitigating factor, we

perceive no reason to conclude the court mistakenly imposed a period of parole

ineligibility when fixing defendant's prison terms.

      Similarly, we are not convinced the judge erred in imposing an extended

sentence or that he "double-counted" defendant's prior convictions.        Here,

defendant does not dispute he met the criteria of a persistent offender and thus




6
  Defendant's attorney did not oppose the State's motion to expand the record to
include the January 23, 2020 sentencing proceeding.


                                                                           A-2328-19
                                      24
was eligible for an extended term under N.J.S.A. 2C:44-3(a).7 But he argues

that even if he was found to be a persistent offender, the judge was not required

to impose an extended term sentence of seven years for the third-degree offense

of receiving stolen property.

      It is well established that once the statutory eligibility criteria under

N.J.S.A. 2C:44-3(a) are met, the permissible range of sentences "starts at the

minimum of the ordinary-term range and ends at the maximum of the extended-

term range." State v. Pierce, 188 N.J. 155, 169 (2006). The judge may sentence

the defendant within that range, "subject to reasonableness and the existence of

credible evidence in the record to support the court's finding of aggravating and


7
   A sentencing court is permitted to impose an extended term of imprisonment
if it concludes the defendant is a persistent offender, meaning

            the defendant was convicted of at least two separate
            prior crimes[,] but only if 'the latest' of those crimes
            was committed or the defendant's last release from
            confinement occurred – 'whichever is later' – within ten
            years of the charged crime.

            [State v. Clarity, 454 N.J. Super. 603, 606 (App. Div.
            2018) (quoting N.J.S.A. 2C:44-3(a)).]

Additionally, a defendant must have been at least twenty-one years old when he
committed the crime being sentenced and at least eighteen-years old at the time
of commission of the two prior offenses for which he was convicted. N.J.S.A.
2C:44-3(a).


                                                                           A-2328-19
                                      25
mitigating factors and the court's weighing and balancing of those factors

found." Ibid. However, the judge should not engage in "double counting" a

defendant's prior convictions before imposing an extended term sentence,

meaning the judge should not use a defendant's criminal history as both a basis

to find defendant is eligible for an extended term, and to enhance his sentence.

State v. Vasquez, 374 N.J. Super. 252, 267 (App. Div. 2005). Still, a sentencing

judge is not "required to ignore the extent of [a defendant's] criminal history

when considering applicable aggravating factors." State v. McDuffie, 450 N.J.

Super. 554, 576-77 (App. Div. 2017). Also, "other aspects of the defendant's

record, . . . such as a juvenile record, parole or probation records, and overall

response to prior attempts at rehabilitation, will be relevant factors in adjusting

the base extended term." State v. Dunbar, 108 N.J. 80, 92 (1987).

      Here, the judge imposed an extended term sentence in the permissible

range. In doing so, he properly recognized defendant was a persistent offender,

yet the judge did not exclusively rely on defendant's criminal history to impose

the extended term.     Instead, the judge also considered defendant's risk of

reoffense and the need to deter his behavior. Additionally, the judge noted the

seriousness of defendant's prior offenses and that defendant committed the

instant offenses while on parole supervision. Further, the judge observed this


                                                                             A-2328-19
                                       26
was "the type of case that required some sophistication" and that "[t]here were

other people involved" in "what could be considered an enterprise."

      As discussed, we do not second-guess the decision of a sentencing court

so long as it adheres to the sentencing guidelines, is supported by competent and

credible evidence in the record, and defendant's sentence does not "shock the

judicial conscience." Fuentes, 217 N.J. at 70 (quoting Roth, 95 N.J. at 364-65).

Governed by these principles, we conclude defendant's extended term sentence

fell in the proper range and was reasonable in light of the judge's analysis of the

aggravating and mitigating factors. Further, the sentence does not "shock the

judicial conscience." Ibid. (quoting Roth, 95 N.J. at 364-65). Moreover, the

record does not support defendant's contention that the judge engaged in

impermissible double counting.

      Finally, although defendant contends the judge failed to consider

mitigating factor eleven, this argument is belied by the record. Indeed, the judge

specifically acknowledged defendant "does have a young child for whom he has

responsibility," but the judge was not convinced that sentencing defendant to a

prison term would present "an unnecessary hardship." We add that the record

is devoid of evidence to support defendant's claim that his imprisonment would

result in an excessive hardship to him or his dependents.


                                                                             A-2328-19
                                       27
      To the extent we have not addressed defendant's remaining arguments, we

are satisfied they lack sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                       A-2328-19
                                    28